Upon the request of attorneys for appellant an order entered on the 10th day of October, 1941, directed the Clerk of the *Page 496 
Court of Criminal Appeals to stay the issuance of the mandate for a period of ninety days from said date in order that appellant might file application for a writ of certiorari to the Supreme Court of the United States.
Appellant's application for writ of certiorari was denied on March 2, 1942, as evidenced by Order on Petition for Writ of Certiorari issued by the Clerk of the Supreme Court of the United States, and filed in the Clerk's office of this Court on March 6, 1942.
Therefore, it is directed by this Court that the order heretofore made on October 10, 1941, staying the issuance of the mandate be set aside, and the Clerk of the Court of Criminal Appeals of the State of Texas is hereby directed to issue mandate to have the judgment of this Court executed.